DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             ALBA DUQUE,
                               Appellant,

                                   v.

               CHABAD AT THE CIVIC CENTER, INC.,
                           Appellee.

                             No. 4D20-1690

                             [May 13, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE19012751.

  Alba Duque, Hollywood, pro se.

  Heidi J. Bassett of Hellmuth & Johnson, PLLC, Edina, Minnesota, for
appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.